Citation Nr: 0821407	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  01-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954 
and from November 1956 to September 1957.

This matter is before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in  Montgomery, Alabama.  

This matter was previously before the Board in January 2003 
at which time additional development of the claim was 
conducted pursuant to the authority of 38 C.F.R. § 
19.9(a)(2).  The Board's development resulted in the 
acquisition of records not previously considered by the RO 
and, as a result of a precedential decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board remanded the claim to the RO 
in July 2003 for consideration of the newly obtained 
evidence.  The case was, thereafter, before the Board in 
November 2004, at which time it was remanded again for 
additional development.  It is now returned to the Board for 
appellate review.

The Board notes that in August 2002, the veteran and his 
spouse testified at a video conference hearing over which a 
Veterans' Law Judge who is no longer with the Board presided.  
A transcript of the hearing has been associated with the 
claims file.  In March 2008, the veteran was notified that 
the Veterans Law Judge which had conducted the hearing was no 
longer with the Board, and was offered the opportunity to 
have an additional hearing conducted by another Veterans Law 
Judge.  The veteran did not reply to the March 2008 letter.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection 
hypertension, and for diabetes mellitus, to include as 
secondary to exposure to herbicides, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asbestosis by rating action dated in May 1997.  He was 
notified of this decision and of his appellate rights by 
letter dated June 11, 1997.  The veteran did not appeal this 
decision, thus, it became final.

2.  Evidence submitted since the May 1997 RO rating action is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
asbestosis.

3.  The veteran had active naval service on board the U.S.S. 
Nantahala from December 1951 to March 1954, during which he 
served as a fireman apprentice, and has been diagnosed with 
asbestosis.

4.  The RO denied entitlement to service connection for a 
bilateral knee disorder by rating action dated in May 1997.  
He was notified of this decision and of his appellate rights 
by letter dated June 11, 1997.  The veteran did not appeal 
this decision, thus, it became final.

5.  Evidence submitted since the May 1997 RO rating action is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The unappealed May 1997 RO rating action, which denied 
entitlement to service connection for asbestosis and a 
bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.1103 (2000).

2.  Evidence received since the May 1997 RO rating action is 
new and material; the claim of entitlement to service 
connection for asbestosis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a), (c) (2000).

3.  The criteria for service connection for asbestosis have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

4.  Subsequent to the May 1997 RO decision that denied 
entitlement to service connection for a bilateral knee 
disorder, new and material evidence sufficient to reopen the 
claim was not received.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2000, January 2001, January 
2003, January 2005, November 2005, and March 2006 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The aforestated letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO stated that it was giving him 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
accompanying a Supplemental Statement of the Case dated in 
July 2007.  Adequate notice has been provided to the veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
The Board notes that some of the veteran's service medical 
records are unavailable, having apparently been destroyed in 
a fire at the National Personnel Records Center records 
center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the veteran had applied for Social 
Security Administration disability benefits, and that medical 
evidence used by the Social Security Administration in making 
its determination has not yet been associated with the 
veteran's claims file.  However, as to the issue associated 
with the veteran's asserted bilateral knee disorder, a Social 
Security Notice of record dated in May 1997 shows that the 
veteran indicated that he was disabled and unable to work 
because of spinal problems, diabetes, high blood pressure, 
asthma, and asbestosis.  As the veteran did not assert 
disability for a bilateral knee disorder, there is no 
indication that the Social Security Administration would have 
considered medical evidence associated with the currently 
asserted bilateral knee disorder.  Therefore, remanding the 
issues to obtain any such records would be moot and would 
create additional unnecessary delay in adjudicating the 
veteran's bilateral knee disorder claim.

In this decision, the Board is reopening and granting the 
veteran's claim for service connection for asbestosis.  
Because the claim has been reopened and granted, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim.  See Kent, 20 Vet. App. at 1.  For this 
reason, no further discussion of VA's duties to notify and 
assist as to this issue is required.

As to the bilateral knee disorder, the veteran is attempting 
to reopen a previously denied claim, thus obtaining an 
additional medical opinion is not required because the 
veteran has not submitted any new and material evidence that 
is sufficient to reopen the claims, and the duty to assist in 
the development of the claim is not therefore triggered.  See 
38 U.S.C.A § 5103A(f) (Providing that nothing as to VA's duty 
to assist shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for asbestosis and 
a bilateral knee disorder.  Because the veteran did not 
submit a substantive appeal to the May 1997 rating decision 
which denied service connection for asbestosis and a 
bilateral knee disorder, that determination became final 
based on the evidence then of record.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claims.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the veteran filed 
his application to reopen his asbestosis and bilateral knee 
disorder claims in September 2000, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in September 2000.



Asbestosis

The veteran asserts that he has asbestosis as a result of his 
service on board the U.S.S. Nantahala during his first period 
of active service.  His Report Of Separation From Armed 
Forces Of The United States (DD Form 214) of record dated 
from April 1951 to April 1954 shows that he served as a 
fireman apprentice while on board the U.S.S. Nantahala.  His 
service personnel records revealed that his service on board 
the U.S.S. Nantahala was from December 1951 to March 1954.

In a decision of the RO dated in May 1997, the RO denied the 
veteran's claim of service connection for asbestosis.  At the 
time of this decision, the evidence of record included the 
veteran's available service medical records from his first 
period of active service from April 1951 to April 1954, which 
were negative of a diagnosis of asbestosis.  The evidence 
also included a  VA general medical examination report dated 
in March 1997 which shows that the veteran reported symptoms 
associated with asbestosis.  He described having been exposed 
to asbestos during service aboard Navy vessels.  Asbestosis 
was not found on examination.  He was, however, diagnosed 
with severe chronic obstructive pulmonary disease and asthma.  

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
April 1997, the veteran indicated that while he was serving 
on board the U.S.S. Nantahala, he spent a lot of time in the 
engine room where asbestos was constantly being removed and 
replaced.  He added that while on dry-dock, he helped remove 
and replace all asbestos from the engine room without any 
protective gear, and that this resulted in his inhaling dust 
which was so thick one could hardly see.

Service connection was denied by the RO in the May 1997 
rating action as there was no current diagnosis of 
asbestosis.

Subsequent to the May 1997 RO decision, the veteran has 
submitted VA outpatient treatment records dated from March 
1997 to June 2007 which show that from June 2003, the veteran 
was intermittently diagnosed with asbestosis. 

Additionally, during his August 2002 video conference 
hearing, the veteran testified that during service on board 
the U.S.S. Nantahala, he was exposed to asbestos fibers while 
replacing insulation on the steam lines in the engine rooms, 
particularly while the vessel was in dry-dock.

The Board finds that the evidence of record since the May 
1997 RO rating decision which denied service connection for 
asbestosis, has shown that the veteran has been diagnosed 
with asbestosis.  Additionally, the veteran's testimony in 
which he described his incidence of exposure to asbestos in 
service is consistent with duties typical of a fireman 
apprentice which is confirmed by his DD Form 214, including 
mechanical maintenance on boilers and other engineering 
systems.  This evidence bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for asbestosis.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for asbestosis is reopened.

In reopening the veteran's claim of service connection for 
asbestosis, the Board must now adjudicate the issue on the 
merits.  As indicated above, service connection requires 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson, 12 Vet. App. at 
253.

The veteran's DD Form 214 shows that he served as a fireman 
apprentice on board the U.S.S. Nantahala from 1951 to 1954.  
He described that his duties included time in the engine room 
where asbestos was constantly being removed and replaced.  He 
indicated that while on dry-dock, he helped remove and 
replace all asbestos from the engine room without any 
protective gear, and that this resulted in his inhaling dust 
which was so thick one could hardly see.  His duties are 
consistent with those of a fireman apprentice which typically 
include mechanical maintenance on boilers and other 
engineering systems.

VA acknowledges that some of the major occupations involving 
exposure to asbestos include, among others, insulation work.  
See M21-1, part VII, paragraph 7.21(b)(1).  The Board also 
notes that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation workers.  Id. at 
7.21(b)(2). Many of these people have only recently come to 
medical attention because the latent period varies from 10 to 
45 or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Id.  As such, the Board 
concedes that in-service asbestos exposure is plausible.

The evidence of record establishes that the veteran has a 
long history of respiratory disorders, to include emphysema 
and asthma, for which the veteran is already 100 percent 
service connected, and severe chronic obstructive pulmonary 
disease.

A VA examination report dated in February 2003 notes that the 
veteran provided a history of emphysema and asbestos 
exposure.  The examiner provided a diagnosis of severe 
obstructive lung defect and emphysema, and opined that the 
veteran's current lung condition originated in service.  VA 
outpatient treatment records dated from June 2003 to June 
2007 show intermittent diagnoses of asbestosis.

The Board recognizes that the medical evidence of record 
suggests that some of the current symptoms of asbestosis may 
be superimposed with those of the service-connected emphysema 
and asthma.  Although medical inquiry could be conducted 
towards distinguishing any of the asbestosis symptomatology 
from the veteran's service-connected emphysema and asthma, 
such an attempt would likely not be fruitful.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it 
is not possible to separate the effects of a service-
connected condition and a non- service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandate that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).

In light of the exposure of asbestos during the veteran's 
period of active service which has been conceded, and the 
currently diagnosed asbestosis, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  The Board finds that the medical 
evidence of record as pertinent to the etiology of the 
veteran's currently diagnosed asbestosis is at the very least 
in a state of relative equipoise, such that it must grant the 
claimed disorder.  The RO will assign an appropriate 
disability rating, under the provisions of law.  Compare 38 
C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

Bilateral knee disorder

The veteran asserts that he has a bilateral knee disorder 
that is the result of his periods of active service.

In the May 1997 decision, the RO denied the veteran's claim 
of service connection for a bilateral knee disorder.  At the 
time of this decision, the evidence of record included the 
veteran's available service medical records from his first 
period of active service from April 1951 to April 1954, which 
were negative of any reports or diagnoses of any knee disease 
or injury.  The evidence also included a VA general medical 
examination report dated in March 1997 which shows that the 
veteran reported that in 1978, he had fallen off of a boiler 
and landed on both knees, after which he developed symptoms 
which included pain, swelling and instability.  A diagnosis 
of degenerative joint disease of the knee was given.

Service connection was denied by the RO in the May 1997 
rating action as there was no evidence of a knee disease or 
injury in service, no evidence of the development of 
arthritis of the knees to a compensable degree within one 
year following separation from service, and no competent 
medical evidence providing a nexus between the diagnosed 
degenerative joint disease of the knees and service.

Subsequent to the May 1997 RO decision, the veteran has 
submitted VA and private outpatient treatment records dated 
from March 1997 to June 2007 which show continued 
intermittent treatment for a bilateral knee disorder, to 
include degenerative joint disease and arthritis of the 
knees, and an eventual left knee arthroplasty.

The evidence also includes the veteran's August 2002 video 
conference hearing testimony in which he indicated that he 
injured his knees in service following a fall from a boiler 
on which he had been working during the summer of 1953.  He 
added that he had received additional treatment for his knees 
in 1954, and that he had been symptomatic ever since.

The Board finds that the evidence of record since the May 
1997 RO rating decision which denied service connection for a 
bilateral knee disorder is not new and material as it does 
not bear directly and substantially upon the specific matter 
under consideration, is either cumulative or redundant, and 
by itself or in connection with the evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for a bilateral knee disorder.

The Board has considered the additional VA and private 
outpatient treatment records dated from March 1997 to June 
2007, however, the Court has held that additional evidence 
which consists of records of post-service treatment that does 
not indicate that a condition is service-connected, is not 
new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 
(1993); see also Morton v. Principi, 3 Vet. App. 508, 509 
(1992) (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  This evidence merely demonstrates continued 
treatment for a bilateral knee disorder, but does not provide 
competent medical nexus of the currently diagnosed disorder 
to service.  As such, this evidence submitted since the RO's 
last final decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

Although the veteran continues to maintain that he has a 
current bilateral knee disorder that was incurred as a result 
of service, as noted above, there is still no competent 
medical evidence of record of inservice incurrence or of a 
nexus between service and the current manifestations.  The 
Board has presumed the veteran's statements to be credible 
for the purpose of determining whether new and material 
evidence has been submitted.  However, when viewed in 
conjunction with the evidence of record at the time of the 
prior final decision, it is repetitive of previous statements 
made which were previously considered by VA, and are 
therefore not new.  There is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to May 1997 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between the currently 
manifested bilateral knee disorder and service; thus, the 
evidence submitted since the RO's last denial of the claim is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

Accordingly, the Board finds that the evidence received 
subsequent to the May 1997 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the claim for 
service connection for asbestosis is reopened.

Service connection for asbestosis is granted, subject to the 
laws and regulations governing monetary awards.

New and material evidence not having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for residuals of a right knee disorder is 
denied.

New and material evidence not having been submitted, the 
veteran's request to reopen his claim of entitlement to 
service connection for residuals of a left knee disorder is 
denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of whether new and material evidence has been received 
to reopen a claim for service connection hypertension, and 
for diabetes mellitus, to include as secondary to exposure to 
herbicides.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).

A Social Security Notice dated in May 1997 shows that the 
veteran indicated that he was disabled and unable to work, in 
pertinent part, because of diabetes and high blood pressure.  
In the January 2003 development order pursuant to the 
authority of 38 U.S.C.A. §38 C.F.R. § 19.9(a)(2) then in 
existence, it was indicated that the complete medical and 
administrative records related to the veteran's Social 
Security Administration disability benefits claim must be 
obtained.  A complete copy of the Social Security 
Administration records were not obtained.  Subsequently, 
while a July 2003 Board Remand noted in the main body of the 
remand that Social Security Administration records were 
missing, the Board nevertheless failed to set forth this 
directive in the enumerated remand action paragraphs.  
Similarly, while the Board in its November 2004 Remand 
indicated that the directive to obtain records from Social 
Security Administration had not been completed, it, too, 
failed to set forth this directive in the enumerated remand 
action paragraphs.  As a result, the RO did not obtain the 
potentially relevant records form the Social Security 
Administration.

A decision by the Social Security Administration on the claim 
for Social Security Administration disability benefits is not 
controlling with respect to VA's determination on a claim.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, the Social Security Administration's determination 
regarding the veteran's unemployability and the reasons for 
that determination are pertinent for VA purposes.  See Masors 
v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  As such, the 
complete medical and administrative records related to his 
Social Security Administration disability benefits claim must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992.  On remand, RO/AMC should make arrangements to obtain 
these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain the 
administrative and medical records 
relating to the veteran's alleged Social 
Security Administration disability claim 
and associate them with the claims file.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, to include 
obtaining an additional medical 
examination of the veteran, such must be 
undertaken prior to further claim 
adjudication.  

3.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


